Citation Nr: 0604087	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to April 
1946.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

On January 27, 2006, a hearing was held in Atlanta, Georgia, 
before Marjorie A. Auer, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.  At that hearing, the 
Board granted the appellant's motion to advance this case on 
the docket due to her advanced age.  38 C.F.R. § 20.900(c) 
(2005).

This case was transferred to the Board by the Atlanta, 
Georgia VA RO.

The claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1318 
is addressed in the REMAND portion of this decision, and it 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.




FINDING OF FACT

The appellant has withdrawn her appeal of the issue of 
entitlement to service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The appeal of the issue of entitlement to service connection 
for the cause of the veteran's death is dismissed.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

At the March 2005 hearing before the Board, the appellant 
withdrew her appeal of the issue of entitlement to service 
connection for the cause of the veteran's death.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration regarding this issue.  Accordingly, the Board 
will dismiss the appeal with respect to this issue.




ORDER

The appeal of the issue of entitlement to service connection 
for the cause of the veteran's death is dismissed.


REMAND

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1318 
is not ready for appellate review.  In a June 1994 rating 
decision, the Waco, Texas VA RO granted an increased 
disability rating for the veteran's service-connected left 
ear hearing loss to 100 percent effective from September 21, 
1993.  Thus, at the time of the veteran's death in February 
2002, the veteran had been in receipt of compensation for a 
service-connected disability continuously rated totally 
disabling for a period of approximately nine years and five 
months immediately preceding his death.

The law provides that even when a veteran's death is not 
determined to be service connected, a surviving spouse may 
still be entitled to DIC if certain circumstances are met.  
Specifically, 38 U.S.C.A. § 1318 provides:

(a) The Secretary shall pay benefits 
under this chapter to the surviving 
spouse and to the children of a deceased 
veteran described in subsection (b) of 
this section in the same manner as if the 
veteran's death were service connected.

(b) A deceased veteran referred to in 
subsection (a) of this section is a 
veteran who dies, not as the result of 
the veteran's own willful misconduct, and 
who was in receipt of or entitled to 
receive . . . compensation at the time of 
death for a service-connected disability 
rated totally disabling if-(1) the 
disability was continuously rated totally 
disabling for a period of 10 or more 
years immediately preceding death; (2) 
the disability was continuously rated 
totally disabling for a period of not 
less than five years from the date of 
such veteran's discharge or other release 
from active duty; or (3) the veteran was 
a former prisoner of war.

38 U.S.C.A. § 1318 (emphasis added).  In other words, as 
pertains to the present appeal, even though the veteran's 
death is not alleged to be service connected, the appellant 
may be entitled to DIC if the evidence demonstrates that the 
veteran was entitled to receive compensation at a total 
disability rate for a period of at least ten years preceding 
death.  See id.

In the present case, the veteran did not have a service- 
connected disability rated at 100 percent for the ten years 
immediately preceding his death, nor was he rated totally 
disabled for five years following his discharge from service.  
The question in this appeal is whether the veteran was 
"entitled to receive" compensation for a service-connected 
disability rated at 100 percent for at least ten years prior 
to his death.  Under 38 C.F.R. § 3.22(b), "entitled to 
receive" means, in pertinent part, that the veteran filed a 
claim for disability compensation during his lifetime and 
that the veteran "would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime."  70 Fed. Reg. 72211, 
72220 (amending 38 C.F.R. § 3.22(b)) (emphasis added).

At the January 2006 hearing, the appellant's representative 
essentially argued that in its June 1994 rating decision, the 
Waco, Texas VA RO had committed clear and unmistakable error 
in the assignment of the effective date of the total rating 
and that the veteran had been entitled to receive 
compensation for a total rating for his service-connected 
left ear hearing loss from September 18, 1989, the date of a 
VA examination showing an increase in the service-connected 
disability.

The issue of whether there was clear and unmistakable error 
in the rating decision of June 1994 that assigned a 100 
percent disability rating for the veteran's service-connected 
left ear hearing loss, effective from September 21, 1993, has 
not yet been adjudicated by the RO.  Although this issue is 
not before the Board, it must be addressed before the issue 
of entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318 can be decided.  The 
two issues are inextricably intertwined; therefore, a remand 
is necessary.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.

1.  Adjudicate the issue of whether there was 
clear and unmistakable error in the rating 
decision of June 1994 that assigned a 100 
percent disability rating for the veteran's 
service-connected left ear hearing loss, 
effective from September 21, 1993.

2.  Readjudicate the issue of entitlement to 
Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.  If 
the benefit sought on appeal remains denied, 
furnish a supplemental statement of the case 
(SSOC) to the appellant and her 
representative and give them the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


